04/15/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 20-0578



                             No. DA 20-0578

STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

DAVID LLOYD ORR,

           Defendant and Appellant.


                                 GRANT


      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until May 17, 2021, to prepare,

file, and serve the Appellant’s opening brief.




                                                            Electronically signed by:
                                                               Bowen Greenwood
                                                           Clerk of the Supreme Court
                                                                  April 15 2021